       Case 1:17-cv-07660-LAK-HBP Document 28 Filed 06/14/19 Page 1 of 1
                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York


                                                       86 Chambers Street, 3rd floor
                                                       New York, New York 10007


                                                       June 14, 2019

By ECF:
The Honorable Henry Pitman
United States Magistrate Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

       Re:     Michael T. Cohen, individually, and as the executor of the Estate of Arielle Hart
               Cohen v. United States of America, No. 17 Civ. 7660 (LAK) (HBP)

Dear Judge Pitman:

        I write jointly with plaintiff to provide a status update and respectfully request a further
stay of this case while the parties seek authority from the Tax Division of the Department of
Justice to resolve this matter.

         Since the last status update, plaintiff and the government have agreed upon a figure to
resolve the case that this Office can recommend to the Tax Division, which must approve any
settlement in this matter. This approval process can take up to a few months. We therefore
respectfully propose that, if the parties have not finalized their settlement by then (and presented
it to the Court for its approval), they provide a further status update to the Court in two months,
or by Friday, August 16. In the interim, we respectfully request that the Court maintain the stay
in this action.

       I thank the Court for its consideration of this request.

                                               Respectfully,

                                               GEOFFREY S. BERMAN
                                               United States Attorney

                                         By: /s/ Peter Aronoff
                                              PETER ARONOFF
                                              Assistant United States Attorney
                                              Telephone: (212) 637-2697
                                              Email: peter.aronoff@usdoj.gov
